IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

MATTHEW PHILLIP ALEXANDER,                NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
      Appellant,                          DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D15-5186

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed November 2, 2017.

An appeal from the Circuit Court for Clay County.
Don H. Lester, Judge.

Andy Thomas, Public Defender, and Steven L. Seliger, Assistant Public Defender,
Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, KELSEY, and M.K. THOMAS, JJ., CONCUR.